Citation Nr: 1445425	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), and a pain disorder, but excluding a depressive disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2007, December 2009 and May 2011 rating decisions of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO).  The matter of service connection for bilateral hearing loss was remanded in May 2012 for additional development by another Veterans Law Judge (VLJ); the case has been reassigned to the undersigned.

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection for PTSD.  As the record includes several other psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The Board also notes that the matter of service connection for jungle rot was originally on appeal.  However, that matter was granted in a March 2008 rating decision, and is therefore no longer in appellate status.

The Veteran has previously been denied entitlement to service connection for depression in a June 2007 final RO decision.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence was received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Here, the RO has not yet addressed the claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression, and therefore the claim is being referred to the RO.  For this reason, the Board has characterized the issue as listed above.

The issue of whether new and material evidence has been provided to reopen a claim of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with hearing loss in service; sensorineural hearing loss was not manifest to a compensable degree within the first postservice year; and the Veteran's current bilateral hearing loss is not related to his military service or noise exposure therein.

2.  A June 2007 rating decision denied the Veteran's claim of service connection for tinnitus; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

3.  New evidence has been received since the time of the RO's June 2007 decision denying tinnitus, but it is cumulative or redundant of evidence previously of record and/or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  New and material evidence has not been received to reopen the claim seeking service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in November 2006, November 2008, and January 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as what constitutes new and material evidence.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The matter of service connection for bilateral hearing loss was most recently readjudicated in a March 2013 supplemental statement of the case; the matter of whether new and material evidence has been received to reopen a claim of service connection for tinnitus was most recently readjudicated in an October 2011 statement of the case.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not adequately identified any additional pertinent treatment records.  He has been given ample opportunity to supplement the record, and has not done so.  A VA audiological examination was provided in April 2007.  In May 2012, the Board remanded the matters being adjudicated here to obtain an addendum medical opinion to the April 2007 VA examination; addendum opinions were provided in June 2012 and March 2013 that substantially complied with the remand orders.  Together, the opinions therein are adequate for rating purposes, as they demonstrate familiarity with the medical history and include complete rationales explaining the opinions offered.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Bilateral hearing loss 

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases, such as sensorineural hearing loss (SNHL) are presumptively service connected if manifested within the first postservice year.  38 C.F.R. § 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs are silent as to any audiological complaints during service.  At separation, no audiological testing was performed beyond a whispered voice test, which is inadequate to determine whether the Veteran suffered any hearing loss at separation.  His report of medical history at separation noted no hearing loss or ear, nose, or throat trouble.  

An August 2003 private medical record notes "no new hearing loss or tinnitus."  In August 2006, private audiological testing showed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
n/a
65
LEFT
35
50
50
n/a
55

It is unclear from the record whether the speech recognition testing performed used the Maryland CNC Test, as required under the governing regulation.  38 C.F.R. §§ 3.385, 4.85.  The private provider noted the Veteran had SNHL.

In an October 2006 statement, the Veteran reported his hearing loss was related to the lack of hearing protection while exposed to military noise during basic training and while stationed in Korea.  He indicated that a hearing expert and his doctor both agreed that his current hearing loss is related to his service.  He also reported exposure to loud sounds through headphones in his military occupational specialty (MOS) as a field radio repairman.  

On April 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
60
60
LEFT
40
50
65
65
66

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 78 in the left ear.  The Veteran denied artillery assignment or exposure to artillery noise.  He claimed he went on sick call for his hearing during the last part of his active duty, and that his hearing test was "fine" at that time.  He reported exposure to noise from weapons and loud test signals through headphones.  The Veteran also reported occupational noise exposure while working in construction before and after service, though hearing protection had been required since 1993 or 1994.  He also endorsed some recreational noise from target shooting, All-Terrain Vehicles (ATVs), and brush hogs.  He indicated that he received his first hearing aids in the 1990s, and his bilateral tinnitus began during basic training.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were both unrelated to service, citing to the lack of any audiological complaints in service, namely at separation, and the fact that the first documentation of hearing loss and tinnitus in the record is from 2006, several decades after separation.  The examiner also indicated that the Veteran's hearing loss was of unknown etiology.

In his July 2007 notice of disagreement, the Veteran again attributed his hearing loss to the lack of hearing protection during basic training and in Korea while being exposed to weapons fire.  He also claimed that he had been exposed to artillery and noise from large guns as well.  Specifically, he stated that he worked on an old phone next to a Vulcan, and was very close while it was fired.  Finally, the Veteran reported working close to aircraft and was exposed to noise from aircraft and firing of missiles.  

On private audiological evaluation in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
n/a
60
LEFT
45
55
60
n/a
60

On private audiological evaluation in October 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
n/a
60
LEFT
55
65
60
n/a
60

VA treatment records from September 2008 show he received hearing aids.  

In a June 2012 addendum opinion, the April 2007 VA examiner again indicated there was no nexus between the Veteran's hearing loss and tinnitus to service.  However, in his detailed explanation, he stressed that it was difficult to determine whether the onset of hearing loss was in service without audiological testing at separation.  Therefore, he was restricted to an evaluation based only on the Veteran's statements that he began to have noticeable hearing loss after service.  However, hearing loss was not documented in the record until 2006, and the examiner indicated there is no medical literature supporting the development of progressive hearing loss late in life due to early life trauma.  He stated that progressive changes later in life are due to genetics, disease processes, or continued noise exposure.  Here, the Veteran's hearing loss was felt to be age-related, and complicated or aggravated by high blood pressure, hyperlipidemia, and coronary artery disease.  The examiner also cites to multiple medical sources indicating there is no progression of noise-induced hearing loss beyond expected age-related shifts after noise exposure is discontinued.  He also cited to studies which showed veterans and non-veterans had similar average thresholds, suggesting that military service does not necessarily significantly increase the risk of hearing loss.  Finally, he indicated the Veteran's current hearing loss is atypical for noise-induced hearing loss and bore no characteristics attributable to noise exposure.  However, he conceded that it is possible that he had noise-induced hearing loss earlier in life, but noted that such would be completely masked by the current hearing loss.  Notably, as part of his rationale the examiner stated it would be "mere speculation" to grant a favorable decision.

In a second March 2013 addendum, a different examiner reviewed the April 2007 examination and delivered an independent opinion, specifically relating to the prior examiner's use of the term "mere speculation" in delivering the rationale for his negative opinion.  The March 2013 opinion indicates that he could not determine whether the Veteran's hearing loss and associated tinnitus were incurred or caused by in-service noise exposure without resorting to mere speculation, explaining that the only audiological testing done at separation was a whispered voice test, which is inadequate for determining whether the Veteran left active duty with normal hearing or experienced hearing loss while on duty.  However, the March 2013 examiner noted the Veteran's current hearing loss is entirely consistent with age-related hearing loss or presbycusis with associated tinnitus. 

It is not disputed that the Veteran has a current bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  Similarly, the Veteran is competent to report experiences which he has personal knowledge of, and his statements regarding exposure to noise in service have been fairly consistent.  In particular, his reports of exposure to loud test signals while working as a radio repairman are corroborated by personnel records which show he held the MOS of field radio repairman.  Therefore, the Board finds no reason to question the veracity of his statements, and in-service noise exposure may be conceded based on his own testimony.  What remains to be shown is whether his current bilateral hearing loss is related to his noise exposure during service.

As noted above, there is nothing of record suggesting he complained of, or was diagnosed with, hearing loss during service.  Similarly, nothing of record shows SNHL manifested to a compensable degree within the first postservice year.  In so finding, the Board acknowledges that the Veteran has testified that he first noticed hearing problems in service, but notes that he is not competent to establish a medical diagnosis for a complex conditions such as SNHL, especially in light of his noted post-service recreational and occupational noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The Board also notes that there is nothing of record suggesting a continuity of hearing loss symptoms since separation.  Notably, the first documented medical evidence of hearing loss in the record is from 2006.  Even given the Veteran's reports of receiving hearing aids in 1990, it would place the earliest evidence suggesting disabling hearing loss at over 20 years following separation.  Therefore, service connection is not warranted on either a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a), or on the basis that it first manifested in service and has persisted.  Consequently, what the evidence must show to substantiate the Veteran's claim is that his current bilateral hearing loss is otherwise related to his military service or noise exposure therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.

The only medical opinions of record are those of the April 2007 VA examiner, his June 2012 addendum opinion, and the independent March 2013 addendum opinion.  As noted in the 2012 remand, the 2007 VA opinion was deemed incomplete and not supported by an adequate rationale.  Neither the 2012 or the 2013 opinions support a finding that the Veteran's current hearing loss is related to noise exposure during service.  Notably, all the opinions characterize his hearing loss as age-related and inconsistent with noise-induced hearing loss.  

The June 2012 opinion is expressly negative, and relies chiefly on the lack of evidence showing any hearing complaints during service.  The Board does recognize that the 2012 examiner mentions that it would be "mere speculation" to grant a favorable decision.  However, when considered with the totality of the June 2012 opinions, the Board finds that statement is meant to further highlight the lack of evidence supporting a relationship between service and the Veteran's current hearing loss.  This is evidenced by the examiner's juxtaposition of that statement to the plethora of cited medical literature and clinical studies suggesting that noise-induced hearing loss does not progress beyond any expected age-related shifts after exposure to the noises in question is discontinued.  The examiner, in essence, points out that, absent any medical evidence which could definitively show whether or not he had incurred any audiological damage during service, there is no evidentiary basis for finding a relationship between hearing loss and service, but there is a host of medical literature and evidence supporting the opposite proposition.  Contrary to the AOJ's characterization of the April 2007 and June 2012 opinions (as outlined in its March 2013 request for a second opinion), which erroneously concludes that, where a favorable opinion can only be speculative, a negative opinion must be ipso facto speculative as well, the Board finds that the June 2012 opinion presents a well-reasoned negative nexus opinion that weighs the pertinent evidence of record along with medical literature and principles.  Therefore, it is highly probative in this matter.  

The only other medical opinion of record (the March 2013 independent VA opinion) indicates that, absent audiological testing at separation (other than a whispered voice test), it would be impossible to determine whether the Veteran's hearing loss is related to his military service without resorting to mere speculation.  Such opinions weigh neither for nor against a claim, and are therefore not pertinent either way.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  As there are no other competent and credible opinions which contradicts the June 2012 opinion, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to his military service or noise exposure therein.  

Even assuming arguendo (as the AOJ indicates in its March 2013 request for a second opinion) that the June 2012 addendum opinion is purely speculative, the outcome here would be undisturbed.  In so finding, the Board notes that it is the Veteran's general evidentiary burden to establish all elements of his claim.  See, e.g., Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006).  Although the Board must give the Veteran the benefit of the doubt as to any issues upon which there is an approximate balance of positive and negative evidence, the benefit-of-the-doubt doctrine is not applicable based on "pure speculation or remote possibility," and "is not a means of reconciling actual conflict or a contradiction in the evidence."  38 C.FR. § 3.102.  With that in mind, the Board finds that, was the June 2012 opinion interpreted similarly to the March 2013 opinion, it would also be "non-evidence."  Fagan, 573 F.3d at 1289.  In such a case, the benefit of the doubt rule would not apply, as any application of the rule would be based on pure speculation.  Therefore, service connection for hearing loss would nonetheless not be warranted.

New and material evidence (tinnitus)

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, the Veteran was denied service connection for tinnitus in a June 2007 rating decision on the basis that the Veteran's tinnitus was not related to active military service or noise exposure therein.  Specifically, the AOJ relied on the April 2007 VA examiner's negative etiological opinion.  The Veteran was properly notified of that decision, and did not file a timely notice of disagreement; the June 2007 rating decision therefore became final.  In July 2008, he submitted a statement regarding his hearing loss which notes that he hears ringing in his ears.  In October 2008, he formally requested to reopen his tinnitus claim.  Therefore, at the earliest, the Veteran could be considered as having made an implicit claim to reopen in July 2008, as that statement was received after the expiration of the one-year appeal period for the June 2007 rating decision.

The evidence of record at the time of the previous final denial included the Veteran's STRs, the April 2007 VA examination report, and private medical records from the Ferrel Duncan Clinic and the Springfield Ear, Nose, and Throat (ENT) clinic.  Since the June 2007 decision became final, the Veteran resubmitted all prior records; these are considered cumulative and redundant.  However, the June 2012 and March 2013 addendum opinions are new evidence that have been added to the record since the previous final denial.  As noted above, the June 2012 opinion is at best a speculative "non-opinion," and at worst a negative opinion regarding a relationship between tinnitus and service.  Moreover, the March 2013 opinion weighs neither for not against the underlying claim.  Critically, neither suggests that there is any evidence which supports a positive relationship between the Veteran's tinnitus and his service or noise exposure therein.  Consequently, the Board finds that, while the opinions are certainly new and relate to the previously unestablished "nexus" requirement, they do not raise a reasonable possibility of substantiating the underlying claim, even under the low threshold established in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the claim may not be reopened.

As the preponderance of the evidence is against the claims seeking service connection for bilateral hearing loss and to reopen a claim of service connection for tinnitus, the benefit of the doubt rule does not apply to them; the respective appeals must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking to reopen a claim of service connection for tinnitus is denied.



REMAND

Medical evidence of record shows the Veteran has been diagnosed with a number of additional acquired psychiatric disabilities, to include cognitive disorder NOS, and a pain disorder.  

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include diagnosed cognitive and/or pain disorders.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).  This needs to be corrected.

Thus far, the RO has limited its consideration of the Veteran's psychiatric claim to the matter of entitlement to service connection for PTSD.  To avoid any prejudice to the Veteran, a remand for RO consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided appropriate VCAA notice for service connection for psychiatric disability other than PTSD. 

2.  Obtain copies of all records of VA psychiatric treatment the Veteran has received (that are not already of record).

3.  Review the record and readjudicate the claim, to include consideration of psychiatric disabilities other than PTSD.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


